DETAILED ACTION
Status of Claims
	This action is in response to the application No. 17/029795 filed on 9/23/2020.  Claims 1-15 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son US 2019/0061655 (“Son”) in view of Havemann US 2019/0202290 (“Havemann”).

claim 1, Son discloses a vehicle body motion informing device mounted in a vehicle and informing a vehicle occupant of a motion of a vehicle body of the vehicle, the vehicle body motion informing device comprising: 
a vehicular interior part that configures an interior surface of a vehicular compartment of the vehicle (see at least Fig 2b, interior surface of the vehicle); 
a lighting device mounted on a vehicular exterior side of the vehicular interior part and exiting light to the vehicular compartment (see at least Fig 11, elements 61, 62; ¶100-103; a plurality of LEDs are used as a display device on interior surfaces of the vehicle for displaying the motion images. LEDs 62 are mounted or embedded in lattice fashion); 
a control unit that receives an information signal relating to the motion of the vehicle body and controls the lighting device to exit light according to the information to inform the vehicle occupant of the motion of the vehicle body (see at least fig 15; Fig 16; generate data of motion image based on maneuver shape and road conditions…display motion image in vehicle interior in advance of actual maneuver by vehicle).
Son fails to explicitly disclose a surface member having semi-transmissivity and disposed to cover at least a lighting portion included in the vehicular interior part and a surrounding portion of the vehicular interior part, the lighting portion overlapping the lighting device and through which the light from the lighting device passes to the vehicular compartment and the surrounding portion being near the lighting portion. However, Havemann teaches a surface member having semi-transmissivity and disposed to cover at least a lighting portion included in the vehicular interior part and a surrounding portion of the vehicular interior part, the lighting portion overlapping the lighting device and through which the light from the lighting device passes to the vehicular compartment and the surrounding portion being near the lighting portion (see at least Abstract; Fig 1; ¶33-36; the surface material is a flexible fabric through which light can be transmitted…as long as they have a degree of translucency).
Thus, Son discloses a system and method for a motion informing device which includes LEDs embedded into vehicle trim components and Havemann teaches a semi-transmissive layer to diffuse the light from LEDs embedded behind it and also to conceal the LEDs themselves from plain view when not in use. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motion lighting system taught by Son with the semi-transmissive layer taught by Havemann, because it would help conceal the LED lights in the interior of the vehicle while also conforming to the trim and interior surfaces of the vehicle. 

As to claim 2, Son discloses wherein the vehicular interior part is a door trim of a side door that configures the interior surface of the vehicular compartment (see at least Fig 1, Fig 11; LEDs are on most interior surfaces, included the door trim pieces). 

As to claim 3¸ Son discloses wherein the vehicle includes an automated driving system (see at least ¶40; The present invention may be implemented in current vehicles as well as partially and fully autonomous driving vehicles), and 20G30 0 0 8 9TDCNUSthe control unit controls the lighting device to exit light according to the information signal while the automated driving system is being operated (see at least Fig 15; Fig 16; ¶78; the motion image system is coupled with the autonomous driving navigation system, and similarly displays motion images in the vehicle interior that correspond with the upcoming vehicle motions).

As to claim 4, Son discloses wherein when determining that the information signal received by the control unit is an information signal relating to speed indicating that the vehicle accelerates or decelerates, the control unit controls the lighting device to exit light (see at least Fig 16; Fig 17; ¶114-115; the acceleration and deceleration of the vehicle is determined…the motion image data is generated by the video generator based on the determined vehicle movements). 

As to claim 5, Son discloses wherein when determining that the information signal received by the control unit is an information signal relating to turning indicating that the vehicle is turned, the control unit controls the lighting device to exit light (see at least Fig 16; Fig 17; ¶114-115; the acceleration and deceleration of the vehicle is determined…the motion image data is generated by the video generator based on the determined vehicle movements; and also ¶98; an example motion image displayed in the interior of the vehicle when the vehicle is making a sharp left turn).

As to claim 14, Son discloses wherein the vehicular interior part is a door trim of a side door that configures the interior surface of the vehicular compartment and the door trim includes at least two door trims of at least two side doors including a right side door and a left side door, the lighting device includes at least two lighting devices that are mounted on the at least two door trims, respectively, and when determining that the information signal received by the control unit is the information signal relating to speed, the control unit controls the at least two lighting devices to exit light (see at least Fig 11, elements 61, 62; ¶100-103; a plurality of LEDs are used as a display device on interior surfaces of the vehicle for displaying the motion images. LEDs 62 are mounted or embedded in lattice fashion).

As to claim 15, Son discloses wherein the vehicular interior part is a door trim of a side door that configures the interior surface of the vehicular compartment and the door trim includes at least two door trims of at least two side doors including a right side door and a left side door, the at least two door trims including a right door trim and a left door trim, the lighting device includes at least two lighting devices that are mounted on the right door trim and the left door trim, respectively (see at least Fig 11, elements 61, 62; ¶100-103; a plurality of LEDs are used as a display device on interior surfaces of the vehicle for displaying the motion images. LEDs 62 are mounted or embedded in lattice fashion), when determining that the information signal received by the control unit is the information signal relating to turning, the control unit determines whether the information signal relating to turning indicates right turning, and when determining that the information signal relating turning indicates right turning, the control unit controls one of the at least two lighting devices that is mounted on the right door trim to exit light and when determining that the information signal relating turning does not indicate right turning, the control unit controls another one of the at least two lighting devices that is mounted on the left door trim to exit light (see at least Fig 16; Fig 17; ¶114-115; the acceleration and deceleration of the vehicle is determined…the motion image data is generated by the video generator based on the determined vehicle movements; and also ¶98; an example motion image displayed in the interior of the vehicle when the vehicle is making a sharp left turn).

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/Primary Examiner, Art Unit 3668